EXHIBIT 10.7

 

SECURITY AGREEMENT

 

DATED:  October 17, 2003

 

DEBTOR:

 

SECURED PARTY:

 

 

 

MedAmicus, Inc.

 

M&I Marshall & Ilsley Bank

15301 Highway 55 West

 

651 Nicollet Mall

Plymouth, MN 55447

 

Minneapolis, MN 55402-1611

State of Formation: Minnesota

 

 

State Organizational No.:  3Y-537

 

 

 

1.                                       Security Interest and Collateral.  To
secure the payment and performance of each and every debt, liability and
obligation of every type and description that Debtor may now or at any time
hereafter owe to Secured Party (whether such debt, liability or obligation now
exists or is hereafter created or incurred, and whether it is or may be direct
or indirect, due or to become due, absolute or contingent, primary or secondary,
liquidated or unliquidated, or joint, several or joint and several; all such
debts, liabilities and obligations collectively referred to as the
“Obligations”), Debtor hereby grants Secured Party a security interest (the
“Security Interest”) in the following property (the “Collateral”):

 

(a)                                  INVENTORY:

 

All inventory of Debtor, whether now owned or hereafter acquired and wherever
located;

 

(b)                                 EQUIPMENT:

 

All equipment of Debtor, whether now owned or hereafter acquired, including but
not limited to all present and future machinery, vehicles, furniture, fixtures,
manufacturing equipment, shop equipment, office and recordkeeping equipment,
parts and tools, and the goods described in any equipment schedule or list
herewith or hereafter

 

--------------------------------------------------------------------------------


 

furnished to Secured Party by Debtor (but no such schedule or list need be
furnished in order for the security interest granted herein to be valid as to
all of Debtor’s equipment);

 

(c)                                  ACCOUNTS AND OTHER RIGHTS TO PAYMENT:

 

Each and every right of Debtor to the payment of money, whether such right to
payment now exists or hereafter arises, whether such right to payment arises out
of a sale, lease or other disposition of goods or other property by Debtor, out
of a rendering of services by Debtor, out of a loan by Debtor, out of the
overpayment of taxes or other liabilities of Debtor, or otherwise arises under
any contract or agreement, whether such right to payment is or is not already
earned by performance, and howsoever such right to payment may be evidenced,
together with all other rights and interests (including all liens and security
interests) that Debtor may at any time have by law or agreement against any
account debtor or other obligor obligated to make any such payment or against
any of the property of such account debtor or other obligor; all including but
not limited to all present and future payment intangibles, debt instruments,
chattel papers, accounts, loans and obligations receivable and tax refunds;

 

(d)                                 INTANGIBLES:

 

All intangibles of Debtor, whether now owned or hereafter acquired, including
but not limited to, general intangibles, investment property, software,
applications for patents, patents, copyrights, trademarks, trade secrets,
goodwill, tradenames, customers lists, permits and franchises, internet domain
names, uniform resource locators (URL’s), website contracts and registration
rights and the right to use Debtor’s name;

 

together with all substitutions and replacements for and products of any of the
foregoing property and together with proceeds of any and all of the foregoing
property and, in the case of all tangible

 

2

--------------------------------------------------------------------------------


 

Collateral, together with all accessions and together with (i) all accessories,
attachments, parts, equipment and repairs now or hereafter attached or affixed
to or used in connection with any such goods, and (ii) all warehouse receipts,
bills of lading and other documents of title now or hereafter covering such
goods.

 

2.                                       Representations, Warranties and
Agreements.  Debtor represents, warrants and agrees that:

 

(a)                                  Debtor is a corporation.

 

(b)                                 The Collateral will be used primarily for
business purposes.

 

(c)                                  Debtor’s chief executive office is located
at the address of Debtor shown at the beginning of this Agreement.

 

3.                                       Additional Representations, Warranties
and Agreements.  Debtor represents, warrants and agrees that:

 

(a)                                  Debtor has (or will have at the time Debtor
acquires rights in Collateral hereafter arising) absolute title to each item of
Collateral free and clear of all security interests, liens and encumbrances,
except the Security Interest and Permitted Liens (as defined in the Loan
Agreement), and will defend the Collateral against all claims or demands of all
persons other than Secured Party and the holder of Permitted Liens.  Any such
security interests, liens or encumbrances not permitted under this Agreement
shall be void.  Debtor will not sell or otherwise dispose of the Collateral or
any interest therein without the prior written consent of Secured Party, except
that, until the occurrence of an Event of Default and the revocation by Secured
Party of Debtor’s right to do so, Debtor may sell any inventory constituting
Collateral to buyers in the ordinary course of

 

3

--------------------------------------------------------------------------------


 

business.  This Agreement has been duly and validly authorized by all necessary
corporate action.

 

(b)                                 Debtor will not permit any tangible
Collateral to be located in any state (and, if county filing is required, in any
county) in which a financing statement covering such Collateral is required to
be, but has not in fact been, filed in order to perfect the Security Interest.

 

(c)                                  Each right to payment and each instrument,
document, chattel paper and other agreement constituting or evidencing
Collateral is (or will be when arising or issued) the valid, genuine and legally
enforceable obligation, subject to no defense, set-off or counterclaim (other
than those arising in the ordinary course of business) of the account debtor or
other obligor named therein or in Debtor’s records pertaining thereto as being
obligated to pay such obligation.  Debtor will neither agree to any material
modification or amendment nor agree to any cancellation of any such obligation
without Secured Party’s prior written consent, and will not subordinate any such
right to claims of other creditors of such account debtor or other obligor.

 

(d)                                 Debtor will:

 

(i)                                     keep all tangible Collateral in good
repair, working order and condition, normal depreciation excepted, and will,
from time to time, replace any worn, broken or defective parts thereof;

 

(ii)                                  promptly pay all taxes and other
governmental charges levied or assessed upon or against any Collateral or upon
or against the creation, perfection or continuance of the Security Interest
except as Debtor shall contest in good faith and by appropriate proceedings
providing such reserves as are required by generally accepted accounting
principles;

 

(iii)                               keep all Collateral free and clear of all
security interests, liens and encumbrances except the Security Interest and
Permitted Liens;

 

4

--------------------------------------------------------------------------------


 

(iv)                              at all reasonable times, permit Secured Party
or its representatives to examine or inspect any Collateral, wherever located,
and to examine, inspect and copy Debtor’s books and records pertaining to the
Collateral and its business and financial condition and to send and discuss with
account debtors and other obligors requests for verifications of amounts owed to
Debtor;

 

(v)                                 keep accurate and complete records
pertaining to the Collateral and pertaining to Debtor’s business and financial
condition and submit to Secured Party such periodic reports concerning the
Collateral and Debtor’s business and financial condition as Secured Party may
from time to time reasonably request;

 

(vi)                              promptly notify Secured Party of any loss of
or material damage to any Collateral or of any adverse change, known to Debtor,
in the prospect of payment of any sums due on or under any instrument, chattel
paper, or account constituting Collateral;

 

(vii)                           if Secured Party at any time so requests
(whether the request is made before or after the occurrence of an Event of
Default), promptly deliver to Secured Party any instrument, document or chattel
paper constituting Collateral, duly endorsed or assigned by Debtor;

 

(viii)                        at all times keep all tangible Collateral insured
against risks of fire (including so-called extended coverage), theft, collision
(in case of Collateral consisting of motor vehicles) and such other risks and in
such amounts as Secured Party may reasonably request with any loss payable to
Secured Party to the extent of its interest;

 

(ix)                                from time to time authorize such financing
statements as Secured Party may reasonably require in order to perfect the
Security Interest and, if any Collateral consists of an asset subject to a
certificate of title, execute such documents as may be required to have the
Security Interest properly noted on a certificate of title;

 

(x)                                   pay when due or reimburse Secured Party on
demand for all costs of collection of any of the Obligations and all other
out-of-pocket expenses (including in each case all reasonable attorneys’ fees)
incurred by Secured Party in connection with the satisfaction, protection,
defense or enforcement of the Security Interest or the continuance, protection,
defense or enforcement of this Agreement or any or all of the Obligations,
including expenses incurred in any litigation or bankruptcy or insolvency
proceedings;

 

5

--------------------------------------------------------------------------------


 

(xi)                                execute, deliver or endorse any and all
instruments, documents, assignments, security agreements and other agreements
and writings that Secured Party may at any time reasonably request in order to
secure, protect, perfect or enforce the Security Interest and Secured Party’s
rights under this Agreement;

 

(xii)                             not use or keep any Collateral, or permit it
to be used or kept, for any unlawful purpose or in violation of any federal,
state or local law, statute or ordinance;

 

(xiii)                          not permit any tangible Collateral to become
part of or to be affixed to any real property without first assuring to the
reasonable satisfaction of Secured Party that the Security Interest will be
prior and senior to any interest, or lien then held or thereafter acquired by
any mortgagee of such real property or the owner or purchaser of any interest
therein; and

 

(xiv)                         inform Secured Party of any change to Debtor’s
name, address or state of formation prior to the effective date of such change
and authorize and deliver to Secured Party any financing statement that is
necessary as a result of that change to maintain the perfected status of the
Security Interest.

 

If Debtor at any time fails to perform or observe any agreement contained in
this Section 3(d), and if such failure shall continue for a period of ten
calendar days after Secured Party gives Debtor written notice thereof (or, in
the case of the agreements contained in clauses (viii) and (ix) of this
Section 3(d), immediately upon the occurrence of such failure, without notice or
lapse of time), Secured Party may (but need not) perform or observe such
agreement on behalf and in the name, place and stead of Debtor (or, at Secured
Party’s option, in Secured Party’s own name) and may (but need not) take any and
all other actions that Secured Party may reasonably deem necessary to cure or
correct such failure (including, without limitation, the payment of taxes, the
satisfaction of security interests, liens, or encumbrances, the performance of
obligations under contracts or agreements with account debtors or other
obligors, the procurement and maintenance

 

6

--------------------------------------------------------------------------------


 

of insurance, the filing of financing statements, the endorsement of
instruments, and the procurement of repairs, transportation or insurance); and,
except to the extent that the effect of such payment would be to render any loan
or forbearance of money usurious or otherwise illegal under any applicable law,
Debtor shall thereupon pay Secured Party on demand the amount of all moneys
expended and all costs and expenses (including reasonable attorneys’ fees)
incurred by Secured Party in connection with or as a result of Secured Party’s
performing or observing such agreements or taking such actions, together with
interest thereon from the date expended or incurred by Secured Party at the
highest rate then applicable to any of the Obligations.  To facilitate the
performance or observance by Secured Party of such agreements of Debtor, Debtor
hereby irrevocably appoints (which appointment is coupled with an interest)
Secured Party, or its delegate, as the attorney-in-fact of Debtor with the right
(but not the duty) from time to time to create, prepare, complete, execute,
deliver, endorse or file, in the name and on behalf of Debtor, any and all
instruments, documents, financing statements, termination statements for filings
not permitted under this Agreement held by other secured parties, applications
for insurance and other agreements and writings required to be obtained,
executed, delivered or endorsed by Debtor under this Section 3 and Section 4.

 

4.                                       Lock Box, Collateral Account.  If
Secured Party so requests at any time after the occurrence of an Event of
Default, Debtor will direct each of its account debtors to make payments due
under the relevant account or chattel paper directly to a special lockbox to be
under the control of Secured Party.  Debtor hereby authorizes and directs
Secured Party to deposit into a special collateral account to be established and
maintained with Secured Party all checks, drafts and cash payments, received in
such lockbox.  All deposits in such collateral account shall

 

7

--------------------------------------------------------------------------------


 

constitute proceeds of Collateral and shall not constitute payment of any
Obligations.  At its option, Secured Party may at any time, apply finally
collected funds on deposit in such collateral account to the payment of the
Obligations in such order of application as Secured Party may determine, or
permit Debtor to withdraw all or any part of the balance on deposit in such
collateral account.  If a collateral account is so established, Debtor agrees
that it will promptly deliver to Secured Party, for deposit into such collateral
account all payments on accounts and chattel paper received by it.  All such
payments shall be delivered to Secured Party in the form received (except for
Debtor’s endorsement where necessary).  Until so deposited, all payments on
accounts and chattel paper received by Debtor shall be held in trust by Debtor
for and as the property of Secured Party and shall not be commingled with any
funds or property of Debtor.

 

5.                                       Account Verification and Collection
Rights of Secured Party.  Secured Party shall have the right to verify any
accounts in the name of Debtor or in its own name; and Debtor, whenever
requested, shall furnish Secured Party with duplicate statements of the
accounts, which statements may be mailed or delivered by Secured Party for that
purpose.  Notwithstanding Secured Party’s rights under Section 4 with respect to
any and all debt instruments, chattel papers, accounts, and other rights to
payment constituting Collateral (including proceeds), Secured Party may at any
time after the occurrence of an Event of Default notify any account debtor, or
any other person obligated to pay any amount due, that such chattel paper,
account, or other right to payment has been assigned or transferred to Secured
Party for security and shall be paid directly to Secured Party.  If Secured
Party so requests at any such time, Debtor will so notify such account debtors
and other obligors in writing and will indicate on all invoices to such account
debtors or other obligors that the amount due is payable directly to Secured
Party.  At any time after Secured Party or Debtor gives such notice to an
account debtor or other obligor,

 

8

--------------------------------------------------------------------------------


 

Secured Party may (but need not), in its own name or in Debtor’s name, demand,
sue for, collect or receive any money or property at any time payable or
receivable on account of, or securing, any such chattel paper, account, or other
right to payment, or grant any extension to, make any compromise or settlement
with or otherwise agree to waive, modify, amend or change the obligations
(including collateral obligations) of any such account debtor or other obligor.

 

6.                                       Assignment of Insurance.  Effective
upon the occurrence of an Event of Default, Debtor assigns to Secured Party, as
additional security for the payment of the Obligations, any and all moneys
(including but not limited to proceeds of insurance and refunds of unearned
premiums) due or to become due under and all other rights of Debtor under or
with respect to, any and all policies of insurance covering the Collateral, and
Debtor hereby directs the issuer of any such policy to pay any such moneys
directly to Secured Party.  After the occurrence of an Event of Default, Secured
Party may (but need not), in its own name or in Debtor’s name, execute and
deliver proofs of claim, receive all such moneys, endorse checks and other
instruments representing payment of such moneys, and adjust, litigate,
compromise or release any claim against the issuer of such policy.

 

7.                                       Events of Default.  An Event of Default
under the Revolving Credit and Term Loan Agreement (the “Loan Agreement”)
between Debtor and Secured Party dated as of the date hereof shall be an Event
of Default hereunder.

 

8.                                       Remedies upon Event of Default.  Upon
the occurrence of an Event of Default under Section 7 and at any time
thereafter, Secured Party may exercise any one or more of the following rights
and remedies: (i) declare all unmatured Obligations to be immediately due and
payable, and the same shall thereupon be immediately due and payable, without
presentment of other notice or demand; (ii) exercise and enforce any or all
rights and remedies available upon

 

9

--------------------------------------------------------------------------------


 

default to a secured party under the Uniform Commercial Code, including but not
limited to the right to take possession of any Collateral, proceeding without
judicial process or by judicial process (without a prior hearing or notice
thereof, which Debtor hereby expressly waives), and the right to sell, lease or
otherwise dispose of any or all of the Collateral, and in connection therewith,
Secured Party may require Debtor to make the Collateral available to Secured
Party at a place to be designated by Secured Party that is reasonably convenient
to both parties, and if notice to Debtor of any intended disposition of
Collateral or any other intended action is required by law in a particular
instance, such notice shall be deemed commercially reasonable if given (in the
manner specified in Section 10) at least 10 calendar days prior to the date of
intended disposition or other action; (iii) exercise or enforce any or all other
rights or remedies available to Secured Party by law or agreement against the
Collateral, against Debtor or against any other person or property.  Secured
Party is hereby granted a nonexclusive, worldwide and royalty-free license to
use or otherwise exploit all trademarks, trade secrets, franchises, copyrights
and patents of Debtor that Secured Party deems necessary or appropriate to the
disposition of any Collateral.

 

9.                                       Other Personal Property.  Unless at the
time Secured Party takes possession of any tangible Collateral, or within seven
days thereafter, Debtor gives written notice to Secured Party of the existence
of any goods, papers or other property of Debtor, not affixed to or constituting
a part of such Collateral, but that are located or found upon or within such
Collateral, describing such property, Secured Party shall not be responsible or
liable to Debtor for any action taken or omitted by or on behalf of Secured
Party with respect to such property without actual knowledge of the existence of
any such property or without actual knowledge that it was located or to be found
upon or within such Collateral.

 

10

--------------------------------------------------------------------------------


 

10.                                 Miscellaneous.  This Agreement does not
contemplate a sale of accounts, payment intangibles or chattel paper.  This
Agreement can be waived, modified, amended, terminated or discharged and the
Security Interest can be released, only explicitly in a writing signed by
Secured Party.  A waiver signed by Secured Party shall be effective only in a
specific instance and for the specific purpose given.  Mere delay or failure to
act shall not preclude the exercise or enforcement of any of Secured Party’s
rights or remedies.  All rights and remedies of Secured Party shall be
cumulative and may be exercised singularly or concurrently, at Secured Party’s
option, and the exercise or enforcement of any one such right or remedy shall
neither be a condition to nor bar the exercise or enforcement of any other.  All
notices to be given to Debtor shall be deemed sufficiently given if delivered or
mailed by registered or certified mail, postage prepaid, to Debtor at its
address set forth above or at the most recent address shown on Secured Party’s
records.  Secured Party’s duty of care with respect to Collateral in its
possession (as imposed by law) shall be deemed fulfilled if Secured Party
exercises reasonable care in physically safekeeping such Collateral or, in the
case of Collateral in the custody or possession of a bailee or other third
person, exercises reasonable care in the selection of the bailee or other third
person, and Secured Party need not otherwise preserve, protect, insure or care
for any Collateral.  Secured Party shall not be obligated to preserve any rights
Debtor may have against prior parties, to realize on the Collateral at all or in
any particular manner or order, or to apply any cash proceeds of Collateral in
any particular order of application and Secured Party may disclaim any and all
implied warranties (as imposed by law) in connection with the disposition of
Collateral.  This Agreement shall be binding upon and inure to the benefit of
Debtor and Secured Party and their respective heirs, representatives, successors
and assigns and shall take effect when signed by Debtor and delivered to Secured
Party, and Debtor waives notice of Secured Party’s

 

11

--------------------------------------------------------------------------------


 

acceptance hereof.  Secured Party may execute this Agreement if appropriate for
the purpose of filing, but the failure of Secured Party to execute this
Agreement shall not affect or impair the validity or effectiveness of this
Agreement.  This Agreement shall be governed by the internal laws of the State
of Minnesota.  If any provision or application of this Agreement is held
unlawful or unenforceable in any respect, such illegality or unenforceability
shall not affect other provisions or applications that can be given effect and
this Agreement shall be construed as if the unlawful or unenforceable provision
or application had never been contained herein or prescribed hereby.  All
representations and warranties contained in this Agreement shall survive the
execution, delivery and performance of this Agreement and the creation and
payment of the Obligations.  Debtor hereby irrevocably submits to the
jurisdiction of the Minnesota District Court, Fourth District, and the Federal
District Court, District of Minnesota, Fourth Division, over any action or
proceeding arising out of or relating to this Agreement and agrees that all
claims in respect of such action or proceeding may be heard and determined in
any such court.

 

 

M&I Marshall & Ilsley Bank 

MedAmicus, Inc.

 

 

 

 

By

 

 

By

 

 

Its

 

 

 

James D. Hartman

 

 

 

 

Its President & CEO

 

 

 

 

By

 

 

 

 

 

Its

 

 

 

 

 

12

--------------------------------------------------------------------------------